Order of disposition, Family Court, New York County (Ruth Zuckerman, J.), entered November 10, 1992, permanently terminating respondent’s parental rights to the subject children upon a finding of permanent neglect, and committing custody and guardianship of the children to petitioner agency and to the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The petitioner proved that it made diligent efforts to encourage and strengthen the parental relationship between respondent and her children and to reunite the family pursuant to Social Services Law § 384-b (7) and also proved by "clear and convincing evidence” that respondent Margaret F. had neglected, the children pursuant to Social Services Law § 384-b (4) (d) (Matter of Sheila G., 61 NY2d 368). The court did not abuse its discretion in terminating respondent’s parental rights and the court properly found that termination of parental rights so as to allow for the adoption by the foster parents was in the best interests of the children (see, Matter of Irene O., 38 NY2d 776). We have considered respondent’s other arguments and find them to be without merit. Concur — Carro, J. P., Ellerin, Wallach, Kupferman and Nardelli, JJ.